Title: To Alexander Hamilton from James McHenry, 26 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 26th April 1799
          
          I enclose, for your consideration, a copy of a letter from Peleg Wadsworth Esqr. dated Portland April 19th. upon which you will please to give such directions as you shall deem proper
          I have the honor to be, with great respect, Sir, your most Obd Hb St
          
            James McHenry
          
          Major Genl. A Hamilton
        